DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 03/04/2022, have been fully considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument on page 7 that “KIRK, however, does not describe nor teach or suggest determining whether the virtual viewpoint according to a designation by a user satisfies a virtual viewpoint restriction, and about outputting, in a case where the virtual viewpoint according to the designation by the user is determined not to satisfy the virtual viewpoint restriction, information for notifying the user that the virtual viewpoint according to the designation by the user does not satisfy the virtual viewpoint restriction”, Kirk discloses “The user input module 110 is also used in various embodiments to define or specify one or more high definition bubbles, one or more viewpoints [i.e., a parameter changed] or view frustums, resolution or level of detail for one or more of the bubbles and one or more of the viewpoints, etc.; 0036.” Applicant narrowly argues the high definition bubbles, while ignoring the disclosure of one or more viewpoints. Examiner adds underlining and italics for emphasis. Additionally, Kobayashi suggests outputting, in a case where the position of the virtual is determined not to satisfy the condition; and information for notifying the user that the position of the virtual viewpoint according to the designation by the user  does not satisfy the condition (In step S204, the CPU 101 determines whether or not the viewpoint position of the apparatus' user exists in the safe area 40 described in FIG. 8, based on the viewpoint position of the apparatus' user converted in step S203 and the plurality of boundary-measured values stored in the RAM 102. If the viewpoint position does not exist inside the safe area 40 [i.e., does not satisfy the restriction], warning sound is outputted; 0072). The combination of the references suggest all the limitations of the amended claims. 
Applicant's arguments regarding the amended limitations are moot in view of new grounds of rejection necessitated by amendment.

Claim Objections
Claims 1, 11 and 14 are objected to because of the following informalities: 
Taking claim 1 as exemplary: 
“outputting, in a case where the position of the virtual viewpoint according to the designation by the user and the view direction from the virtual viewpoint according to the designation by the user is determined not to satisfy the condition; and information for notifying the user that the position of the virtual viewpoint according to the designation by the user and the view direction from the virtual viewpoint according to the designation 
Examiner recommends amending the claim to: “satisfy the condition, information for notifying” from the limitation. This amendment then reads “outputting…the information…” For the purpose of examination, Examiner is interpreting as “outputting…the information…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al., (U.S. Patent Application Publication No. 2013/0321575 A1), [hereinafter Kirk], further in view of Kobayashi  (U.S. Patent Application Publication No. 2005/0123171 A1), [hereinafter Kobayashi].
Regarding claim 1, Kirk suggests a control device (FIG. 5 illustrates a simplified example of a general-purpose computer system on which various embodiments and elements of the Dynamic High Definition Bubble Framework, as described herein, may be implemented; 0092) comprising:
one or more hardware processors; and one or more memories storing one or more programs configured to be executed by the one or more hardware processors (computational capability is generally illustrated by one or more processing unit(s) 510, and may also include one or more GPUs 515, either or both in communication with system memory 520.  Note that that the processing unit(s) 510 of the general computing device of may be specialized microprocessors, such as a DSP, a VLIW, or other micro-controller, or can be conventional CPUs having one or more processing cores, including specialized GPU-based cores in a multi-core CPU; 0095-8); 0098), the one or more programs including instructions for:
obtaining a parameter changed based on an operation state of at least one of a plurality of image capturing devices obtaining image data (The user input module 110 is also used in various embodiments to define or specify one or more high definition bubbles, one or more viewpoints [i.e., a parameter changed] or view frustums, resolution or level of detail for one or more of the bubbles and one or more of the viewpoints, etc.; 0036) which is used for generating a virtual viewpoint image corresponding to a position of a virtual viewpoint and a view direction from the virtual viewpoint (a user input module 110 is used for various purposes, including, but not limited to, defining and configuring one or more cameras and/or camera arrays [i.e., a plurality of image capturing devices] for capturing an overall viewing area and one or more high definition bubbles.  The user input module 110 is also used in various embodiments to define or specify one or more high definition bubbles, one or more viewpoints or view frustums, resolution or level of detail for one or more of the bubbles and one or more of the viewpoints [i.e., parameter changed], etc.; ¶0036);  
a position of the virtual viewpoint according to designation by the user  satisfy a condition which is related to a position of a virtual viewpoint and a view direction from a virtual viewpoint and which (the user zooms in or changes viewpoints, one or more areas of the overall area are provided in higher definition or fidelity [i.e., quality]; Abstract) b(a set of cameras (e.g., a camera array or the like) that zoom in on particular regions of interest within the overall scene are used to create higher definition geometric proxies that enable a higher quality viewing experience of "bubbles" associated with the zoomed regions of the scene; 0007) changes according to change of the obtained parameter, a quality of a virtual viewpoint image corresponding to a position of a virtual viewpoint  (Captured image data is then used to generate geometric proxies or 3D models of the scene for local rendering of the FVV from any available viewpoint and at any desired resolution [i.e., predetermined quality] corresponding to the selected viewpoint [i.e., parameter].  Note also that the FVV can be pre-rendered and sent to the client as a viewable and navigable FVV; 0009); and
outputting (one or more conventional computer output devices 550 (e.g., display device(s) 555; 0095).

However, Kirk does not explicitly disclose outputting, in a case where the position of the virtual viewpoint according to the designation by the user is determined not to satisfy the condition; and information for notifying the user that the position of the virtual viewpoint according to the designation by the user  does not satisfy the condition.
Kobayashi suggests outputting, in a case where the position of the virtual viewpoint according to the designation by the user and the view direction from the virtual viewpoint according to the designation by the user is determined not to satisfy the condition; and information for notifying the user that the position of the virtual viewpoint according to the designation by the user and the view direction from the virtual viewpoint according to the designation by the user does not satisfy the condition (In step S204, the CPU 101 determines whether or not the viewpoint position of the apparatus' user exists in the safe area 40 described in FIG. 8, based on the viewpoint position of the apparatus' user converted in step S203 and the plurality of boundary-measured values stored in the RAM 102. If the viewpoint position does not exist inside the safe area 40 [i.e., does not satisfy the restriction], warning sound is outputted; 0072).
Therefore, it would have been obvious at the time the invention was filed to show the restricted region or block it as an option based on an obvious design choice. One skilled in the art would be motivated to decide on a display based on user preferences.
However, Kirk, further in view of Kobayashi, [hereinafter Kirk - Kobayashi] do not explicitly disclose a view direction from the virtual viewpoint.
Smith suggests a view direction from the virtual viewpoint ([0312] (1100.2 Enable user of a receiving device to select a gaze direction to change a virtual viewpoint, thereby to control viewpoint of scene presented by receiving device.) and [0313-315]).
Therefore, it would have been obvious at the time the invention was filed to incorporate  the restricted region or block as suggested by Kirk – Kobayashi with the direction input by a user of Smith. The motivation would be to reduce contribution from unreliable sensor data into the rich scene information and notify a user (via a display) of unreliable data. Smith at [0359-60].
Regarding claim 3, Kirk- Kobayashi, further in view of Smith, [hereinafter Kirk – Kobayashi-Smith], suggests all the limitations and motivation of claim 1, as discussed above. Kirk also suggests wherein information for changing the position of the virtual viewpoint according to the designation by the user  that satisfy the condition is further output (the user zooms in or changes viewpoints, one or more areas of the overall area are provided in higher definition or fidelity; Abstract). Smith suggests a view direction from the virtual viewpoint ([0312] (1100.2 Enable user of a receiving device to select a gaze direction to change a virtual viewpoint, thereby to control viewpoint of scene presented by receiving device.) and [0313-315]).
Regarding claim 4, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above. Kirk also suggests wherein the obtained parameter relates to a data amount of the image data which changes based on the operation state of the at least one of (More specifically, the Dynamic High Definition Bubble Framework enables local rendering of FVV by providing a lower fidelity geometric proxy of an overall scene or viewing area in combination with one or more higher fidelity geometric proxies of the scene corresponding to regions of interest (e.g., areas of action in the scene that the user may wish to view in expanded detail and from one or more different viewpoints).  This allows the user to view the entire volume of the scene as FVV, with interesting features or regions of the scene being provided in higher detail and optionally from a plurality of user-selectable viewpoints, while reducing the amount of data that is transmitted to the client for local rendering of the FVV; 0006).
Regarding claim 5, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above. Kirk also suggests wherein the obtained parameter includes at least one of a frame rate of the image data, resolution, a quantization step, and an imaging range (Note that the high definition bubbles may have differing levels of resolution or fidelity levels as well as differing numbers of viewpoints.  Further, some of these viewpoints may be available at different resolutions or fidelity levels even within the same high definition bubble; 0006).
Regarding claim 6, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above. Kirk also suggests wherein an image indicating that the virtual viewpoint according to the designation by the user is located in the restriction region is output, as the information for letting the user identify whether the virtual viewpoint according to the designation by the user satisfies the virtual viewpoint restriction specified (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061).
Regarding claim 9, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above. Kirk also suggests wherein the operation states include at least one of a normal state in which imaging is normally performed (FVV playback module; Fig. 1), a failure state in which imaging is restricted (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061), a boot preparation state in which a process of starting imaging is performed (Local Rendering Module; Fig. 1), and a reboot state in which a predetermined initial setting is performed (User input Module; Fig. 1 [i.e., it’s an obvious design choice to name the various states]).
Regarding claim 11, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above, in device form rather than method form. Kirk also suggests a method (FIG. 4 illustrates a general system flow diagram that illustrates exemplary methods for implementing various embodiments of the Dynamic High Definition Bubble Framework; 0017). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.
Regarding claim 14, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above, in device form rather than CRM form. Kirk also suggests a computer readable medium (The simplified computing device of FIG. 5 may also include a variety of computer readable media; 0096). Therefore, the supporting rationale of the rejection to claim14 applies equally as well to those elements of claim 14.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk – Kobayashi-Smith, as applied to claim 1 above, and further in view of Georgakis et al., (U.S. Patent Application Publication No. 2014/0192148 A1), hereinafter (“Georgakis”), as cited by applicant.
Regarding claim 10, Kirk – Kobayashi-Smith suggest all the limitations and motivation of claim 1, as discussed above. However, Kirk – Kobayashi-Smith do not explicitly disclose wherein the image data includes at least one of a foreground image corresponding to a region of a foreground object in a captured image and a background image corresponding to a region, in the captured image, which does not include the region of the foreground object.
Georgakis suggests wherein the image data includes at least one of a foreground image corresponding to a region of a foreground object in a captured image and a background image corresponding to a region, in the captured image, which does not include the region of the foreground object ([0057] FIG. 3A illustrates an example of an image of a camera 210-1, which image may be divided into texture, or foreground of the image, and depth, or background of the image).
Therefore, it would have been obvious at the time of the invention to incorporate the device suggested by Kirk – Kobayashi-Smith with the foreground and background imaging concepts taught by Georgakis. The motivation would be to transmit different spatial validity range according to some embodiments. Georgakis at ¶0058.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk – Kobayashi-Smith, and further in view of Yahata et al., (U.S. Patent Application Publication No. 2011/0254927 A1), hereinafter (“Yahata”).
Regarding claim 18, Kirk – Kobayashi-Smith suggests all the limitations and motivation of claim 4, as discussed above. However, Kirk – Kobayashi-Smith do not explicitly disclose wherein the amount of image data is changed based on a load of a network used for transmitting the image data by one of the plurality of image capturing devices.
Yahata suggests wherein the amount of image data is changed based on a load of a network used for transmitting the image data by one of the plurality of image capturing devices (As described above, by using the image reproducing apparatus according to the second exemplary embodiment, an appropriate data transmission amount can be set. As a result, network load is reduced, and the buffering time of each of the PCs can be shortened. Thus, since a time lag between image capture and image display can be reduced, user experience quality can be improved; 0110).
Therefore, it would have been obvious at the time the invention was filed to incorporate the viewpoint control of Kirk – Kobayashi-Smith with the network load reduction suggested by Yahata. The motivation would be to improve user experience quality. Yahata at ¶0110.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demerli US-20160027209-A1 suggests the real viewpoint information and the virtual .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Alison Slater/Primary Examiner, Art Unit 2487